                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                        Plaintiff,                                           8:16CR70

        vs.
                                                                MEMORANDUM AND ORDER
ROY WILLIAM VIEYRA,

                        Defendant.


        This matter is before the Court on the Defendant’s letter, filed as a Motion to

Appoint Counsel, ECF No. 37. Defendant Roy William Vieyra contends he is suffering

cruel and unusual punishment1 in the custody of the Bureau of Prisons due to a lack of

appropriate medical care, and he seeks appointment of counsel to represent him in an

application for “Compassionate Release.” In his letter, the Defendant refers to the First

Step Act (Pub. L. No. 115-391, 132 Stat. 5194 (2018)).

        A defendant seeking relief through the First Step Act based on a medical

condition may initiate action himself. First, 18 U.S.C. § 3582 (c)(1)(a) now provides:

        [T]he [sentencing] court upon motion of the Director of the Bureau of
        Prisons, or upon motion of the defendant after the defendant has fully
        exhausted all administrative rights to appeal a failure of the Bureau of
        Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days
        from the receipt of such a request by the warden of the defendant’s
        facility, whichever is earlier, may reduce the term of imprisonment (and
        may impose a term of probation or supervised release with or without
        conditions that does not exceed the unserved portion of the original term
        of imprisonment), after considering the factors set forth in section 3553(a)



        1 If the Defendant wishes to pursue an action under the Eighth Amendment of the United States
Constitution, based on his allegations of cruel and unusual punishment, or if he is seeking injunctive relief
against the administrators of the Bureau of Prisons facility in which he is incarcerated, jurisdiction over
such claims rests in the courts within the federal district in which he is held. DeSimone v. Lacy, 805 F.2d
321, 323 (8th Cir. 1986).
      to the extent that they are applicable, if it finds that—(i) extraordinary and
      compelling reasons warrant such a reduction[.]

Second, 34 U.S.C. § 60541 (g) now provides in pertinent part:

      [T]he Attorney General may release some or all . . . eligible terminally ill
      offenders from Bureau of Prisons facilities to home detention, upon written
      request from either the Bureau of Prisons or an . . . eligible terminally ill
      offender.
      ....
      The term “eligible terminally ill offender” means an offender in the custody
      of the Bureau of Prisons who—
      ....
      (iii) has been determined by a medical doctor approved by the Bureau of
      Prisons to be—
      (I) in need of care at a nursing home, intermediate care facility, or assisted
      living facility[.]

Accordingly, the Defendant’s Motion to Appoint Counsel will be denied.

      IT IS ORDERED:

      1. The Defendant’s Motion to Appoint Counsel, ECF No. 37, is denied; and

      2. The Clerk will mail a copy of this Memorandum and Order to the Defendant at

      his last known address.

      Dated this 30th day of April 2019.


                                           BY THE COURT

                                           s/Laurie Smith Camp
                                           Senior United States District Judge




                                             2
